786 F.2d 1166
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DONALD SMITH, Petitioner-Appellantv.CALVIN EDWARDS; U.S. PAROLE COMMISSION, Respondent-Appellee.
85-1793
United States Court of Appeals, Sixth Circuit.
2/18/86

1
E.D.Mich.

AFFIRMED
ORDER

2
BEFORE:  KEITH and MARTIN, Circuit Judges and WEBER, District Judge.*


3
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the documents filed in the record and the appellant's brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.  Included in appellant's notice of appeal was a request for appointment of counsel.


4
The district court denied appellant's petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2241 and denied his motion for reconsideration filed pursuant to Rule 60(b), Federal Rules of Civil Procedure.  In the district court, appellant alleged that:  1) he was unable to challenge adverse information in his files at his parole revocation hearing; 2) he did not knowingly or intelligently waive counsel at the revocation hearing; and 3) he is entitled to credit for the time spent on parole.


5
Upon review of the matter, it does not appear that the district court abused its discretion.  The first two issues presented to the district court are conclusory and without merit.  The third issue of entitlement to credit for time spent while on parole under 18 U.S.C. Sec. 4210(b)(2) is also without merit.  In light of appellant's intervening criminal convictions, the denial of credit did not violate any provisions of the Constitution.  United States v. Newton, 698 F.2d 770 (5th Cir. 1983); Harris v. Day, 649 F.2d 755 (10th Cir. 1981); United States ex rel. Del Genio v. U.S. Bureau of Prisons, 644 F.2d 585 (7th Cir. 1980), cert. denied, 449 U.S. 1084 (1981).  Cf. Canavari v. Richardson, 419 F.2d 1287 (9th Cir. 1969).


6
It is ORDERED that the motion for appointment of counsel be denied and the judgment of the district court affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation